Citation Nr: 1549796	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-14 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Whether a waiver of recovery of an overpayment of death pension benefits in the amount of $41,677.00  was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to January 1985.  He died in August 2001.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 decision in which the Committee on Waivers and Compromises (COW) of the RO,  denied the appellant's claim for a waiver of recovery of the overpayment of improved death pension benefits on the basis that her claim for waiver was not timely filed.  In July 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014. 

The Board notes that the appellant submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the American Legion as her power of attorney in April 2015 and that the American Legion submitted an Informal Hearing Presentation on her behalf in November 2015.  The Board recognizes this change in representation.

As a final preliminary matter, the Board notes that, addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant claim.  A review of the documents in Virtual VA and VBMS reveals various adjudicatory documents, to include the October 2008 and December 2008 letters to the appellant.  The remaining documents in the Virtual VA and VBMS paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.





FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The appellant was informed that VA proposed to terminate her death pension benefits due to her receipt of Social Security Administration (SSA) benefits in a July 2008 letter; this proposal was implemented in October 2008.

3.  In a November 6, 2008 letter and attached Notice of Rights and Obligations, the appellant was notified of an overpayment of Compensation and Pension benefits, of the right to request a waiver of recovery of the overpayment, and of the 180-day time limit to request such a waiver.

4.  In a letter received by VA on November 9, 2008, the appellant challenged VA's calculation of her SSA benefits.

5.  VA requested additional information regarding the dates the appellant received SSA benefits in a December 2008 letter; the appellant did not respond to this letter.

6.  The AOJ denied the appellant's challenge to the validity of the debt in a May 2009 administrative decision.

7.  The appellant submitted a request for waiver of overpayment of improved death pension on April 8, 2013, more than 180 days after notification of the overpayment at issue (and more than 180 days after notification of the denial of her challenge to the validity of the debt).



CONCLUSION OF LAW

As the  request for a waiver of overpayment filed on April 8, 2013 was untimely, the waiver request is without legal merit.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.911, 1.963 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this appeal, the appellant has been advised of the bases of the denial of her claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any fundamental due process owed the appellant.  As  will be explained below, the claim for waiver of an overpayment  lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 



II.  Timeliness of the April 2013 Request for Waiver

The appellant has requested a waiver of recovery of an overpayment of VA death pension benefits in the amount of $41,677.00.  For the reasons that follow, the Board finds that the appellant's request was not timely.

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a). 

The basis facts in this case are not in dispute.  A July 2008 letter to the appellant informed her of a proposal to stop her death pension benefits as VA had received information that her SSA income had been more than previously calculated.   She was advised to immediately provide information regarding her SSA benefits from October 2001 to the present.  The appellant did not respond to this letter.  In an October 2008 letter, the appellant was informed that her pension had been terminated effective October 2001.  A November 6, 2008 letter and attached Notice of Rights and Obligations informed the appellant that she owed $41,677.00 to VA as her entitlement to benefits had changed, of the right to request a waiver of recovery of the overpayment, and of the 180-day time limit to request such a waiver.  In a letter received by VA on November 9, 2008, the appellant objected to VA's calculations regarding her SSA benefits.  VA requested additional information regarding the dates the appellant received SSA benefits in a December 2008 letter; the appellant did not respond to this letter.  A May 2009 administrative decision denied the appellant's challenge to the validity of the incurred debt.  No additional correspondence was received from the appellant until April 8, 2013 when she filed a request for waiver of overpayment.

Pursuant to VA statute and regulation, the appellant had until May 5, 2009 to file a request for a waiver of overpayment.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).  Even considering (without deciding) that the appellant's challenge to the validity of the debt may have extended the period for filing a waiver of overpayment by, at most, an additional 180 days from the notice of the denial of that challenge, such period had long expired by the time the appellant filed a request for waiver of overpayment on April 8, 2013.  The record includes no document filed by the appellant with the RO that constitutes a timely-filed request for waiver of overpayment or any document indicating that a request for an extension of the  period for filing such  a waiver request   had been filed.  To the extent that the appellant attributes that her delay in submission of the waiver request was due to a move, the Board notes that none of the correspondence to the appellant was returned by the United States Postal Service as undeliverable.

The Board notes that, in her April 2013 request for a waiver of overpayment, the appellant stated that she did not remember receiving any correspondence from VA in 2008.  A review of the record reveals no less than three letters or notices to the appellant as to the amount and creation of the underlying debt dated in 2008.  It also reveals a letter received by VA on November 9, 2008, signed by the appellant, in which she disputes VA's calculation of her SSA benefits and specifically references-by date-a June 2008 letter sent to her by VA.  Such suggests that the appellant did indeed receive such correspondence.  The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly mailing document attachments to the appellant.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the appellant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The presumption of regularity in this case is not rebutted as the only evidence to the contrary are the general assertions of the appellant that she did not recall receiving correspondence from VA, which are directly contradicted by the text of the November 2008 letter from the appellant to VA.  This argument is therefore without merit.

Under these circumstances, the Board must conclude that the appellant failed to timely file a request for waiver of overpayment.

Notably, the appellant does not dispute the chronology of events in this case.  She also does not contend that she timely filed a request for a waiver of an overpayment or that there was a delay in her receipt of the notification of indebtedness.  Rather, the appellant continues to challenge the validity of the underlying debt and contend that she is unable to pay the debt.  To the extent that she disputes the validity of the underlying debt, the Board notes that the AOJ denied such contentions in  May 2009 administrative decision that she did not appeal.

Under these circumstances, the Board must conclude that the request for waiver of overpayment, filed on April 8, 2013 was not timely, and that, therefore,  VA is constrained from considering the merits of the waiver request.  As such, the claim for waiver of recovery of the overpayment must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

As the request for waiver of an overpayment  f death pension benefits in the amount of $41,677.00 was not timely filed, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


